Citation Nr: 1512249	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-10 190	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to eligibility for the Veterans Retraining Assistance Program (VRAP).



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from July 1987 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for benefits under the VRAP.


FINDINGS OF FACT

1. The Veteran is currently incarcerated and his scheduled release date is in 2022.  

2. The Veterans Retraining Assistance Program (VRAP) was limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  

3. The VRAP was intended to increase opportunities for eligible Veterans to obtain employment, job training, counseling, and job placement services and assistance in securing advancement in employment during a time of identified economic hardship.


CONCLUSION OF LAW

The criteria for eligibility for the VRAP are not met.  Note to 38 U.S.C.A. § 4100 (West 2002); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), 21.1032 (duty to assist).  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  Presumably, these provisions apply to VRAP benefits as well.  

In the present case, the Board acknowledges that no VCAA-specific letter was sent to the Veteran.  However, the Veteran has been afforded every opportunity to submit evidence in support of his claim, and was sent a Statement of the Case (SOC) in January 2013 that provided him the specific reasons the claim had been denied as well as a complete copy of the applicable regulations.  Moreover, the Veteran had the opportunity to respond before the appeal was certified to the Board for review.  Finally, the Board notes that the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  Thus, the Board is satisfied that the Veteran was provided adequate notice and assistance in this matter.  

II. Factual Background

In August 2012, the Veteran filed a claim online for benefits under VRAP, indicating that the name of school or training establishment was unknown, but that he wanted to pursue a course of study as a truck driver.

In a letter dated in October 2012, the RO certified that the Veteran was eligible to apply for benefits for an approved program of education or training under VRAP, offered by a community college or technical school, leading to an associate degree or certificate.  The Veteran was advised to contact the RO to confirm that his school and program were approved for VRAP benefits before enrolling, and that he should submit a new application for VRAP (VA Form 22-1990R).

Received from the Veteran, in October 2012, was a letter in which he indicated he was currently incarcerated in a federal institution and would be there until April 11, 2022.  He indicated that he was currently enrolled in Allen Hancock College, and that next semester he would be enrolling in Coastline Community College, but that neither institution provided help with books or other supplies.  He indicated that there were provisions for cases such as his that involved making an adjustment to the amount he was given.  He indicated he was only interested in help with Coastline Community College.  Attached to the Veteran's letter was a document titled "Incarcerated Student Education Services."

In a letter dated in October 2012, the RO advised they had received the Veteran's letter regarding VRAP benefits.  The RO also indicated that they could not approve his claim for benefits at that time.  The RO advised the Veteran that he did not qualify for VRAP benefits because he was currently incarcerated.

In a notice of disagreement received in December 2012, the Veteran indicated that he was requesting help with books and supplies, and that he was sending an excerpt from the Code of Federal Regulations (CFR) that stated the protocol for incarcerated veterans.  Included with his NOD was an excerpt from the CFR regarding reduced educational assistance for some incarcerated veterans under Chapter 34.  

In a substantive appeal (VA Form 9) received in March 2013, in support of his claim, the Veteran cited the following provision: 38 U.S.C. § 3482(g)(1).  The Veteran also asserted that the VRAP is under Chapter 41, Part III, "Readjustment and Related Benefits," and makes no mention of incarcerated veterans being ineligible for this program, and should therefore be governed by 38 U.S.C. § 3482(g)(1).

III. Analysis

The appellant seeks to establish eligibility for receipt of benefits under the Veterans Retraining Assistance Program (VRAP).  

The VRAP is a component of "The Vow to Hire Heroes Act of 2011," passed by Congress and signed into law by the President.  See Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).  VRAP offers up to 12 months of training assistance to unemployed Veterans and is designed to provide training assistance and employment assistance for high-demand occupations.  All parts of the VRAP law - Pub. L. No. 112-56, 125 Stat. 713 , section 211 (Nov. 21, 2011) - are included in a Note under 38 U.S.C.A. § 4100.  

Under 38 U.S.C.A. § 4100, Congress made the following findings:  (1) As long as unemployment and underemployment continue as serious problems among disabled Veterans and Vietnam-era Veterans, alleviating unemployment and underemployment among such Veterans is a national responsibility;  (2) Because of the special nature of employment and training needs of such Veterans and the national responsibility to meet those needs, policies and programs to increase opportunities for such Veterans to obtain employment, job training, counseling, and job placement services and assistance in securing advancement in employment should be effectively and vigorously implemented by the Secretary of Labor and such implementation should be accomplished through the Assistant Secretary of Labor for Veterans' Employment and Training.

In addition, the pertinent parts of Pub. L. No. 112-56, included as a Note in 38 U.S.C.A. § 4100, provide up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Pursuant to the VRAP an eligible Veteran must:  be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  

The record reflects that the Veteran was initially approved as eligible to apply for VRAP benefits, having met the general threshold requirements to submit a program of study.  However, once he notified VA that he was incarcerated, he was advised that he did not qualify for VRAP benefits due to his incarceration, and his claim was denied.  The Board agrees that although the Veteran may meet the basic eligibility requirements for VRAP benefits, his claim must be denied.  In that regard, review of the plain language of Pub. L. No. 112-56, included as a Note to 38 U.S.C.A. § 4100, as well as the legislative history, shows that the purpose and overall tenor of this law was to be set for a specific time period - July 2012 through March 2014, a period chosen due to identified economic realities present, and was to help unemployed Veterans obtain immediate benefits specifically for skill training (for a specified list of occupations) followed by employment assistance for a twelve month period.  

In this case, while the Veteran is unemployed, the barrier to employment is his incarceration, which he reports will last until 2022.  Due to his incarceration and release date, he is not able to utilize the skill training benefit during the time period identified in the VRAP program.  In essence, the VRAP was intended to provide up to 12 months of retraining assistance for a limited number of participants (99,000 total eligible Veterans), for a limited period of time (July 2012 through March 2014) which was identified by Congress in the passing of the VRAP as a period of unemployment and underemployment for specific Veterans due to the conditions of the national economy. The goal of VRAP being to provide immediate employment opportunities for specific Veterans in the present economic setting. Thus, the VRAP was intended by Congress to have very specific parameters and limitations on its use and implementation.  

In the present case, the Veteran will not be released from incarceration during the limited time period for taking advantage of the training, July 2012 to March 2014, or for more than 7 years after the March 2014 date marking the identified end of the retraining period.  Even if he were provided re-training, his incarceration until 2022 makes it impossible for him to use any skills he may develop to obtain immediate employment during the identified period of economic hardship for specific Veterans - July 2012 to March 2014, thus again, thwarting the purpose and goal of VRAP, i.e. to provide immediate employment opportunities to Veterans.  Moreover, Congress limited the number of participants in VRAP, thus, the exclusion of incarcerated Veterans who cannot take advantage of the intended benefits of the program to find immediate employment is reasonable so that the limited slots available can be provided to Veterans that are not incarcerated and are therefore able to use the retraining to obtain immediate employment in a weak economy.

The Veteran has argued that even though he is incarcerated, he should be entitled to VRAP benefits, citing various laws and federal regulations in support of his claim.  As noted above, the Board acknowledges that the Veteran appears to meet the basic eligibility to apply for VRAP benefits, but also notes that neither Pub. L. No. 112-56/38 U.S.C.A. § 4100 nor United States Code, Title 38, Part III, Chapter 41 addresses incarcerated veterans and providing any of the benefits in the law or this Chapter to them.  The Veteran has argued that because United States Code, Title 38, Part III, Chapter 34, provides parameters for paying educational assistance to incarcerated veterans, and both Chapter 34 and Chapter 41 (under which VRAP falls) are under Part III, that VRAP benefits should be administered pursuant to the parameters for incarcerated veterans as set forth in Chapter 34.  The Board notes, however, that Congress, in creating the VRAP, elected to place this program under Chapter 41 (Job Counseling, Training and Placement Services for Veterans) rather than under Chapter 34 (Veterans Educational Assistance).  The Board takes this as an intentional decision by Congress, and one that indicates that Congress did not intend to have the incarcerated Veteran provisions of Chapter 34 apply to VRAP.  Thus, one seeking benefits under a Chapter 41 program, such as VRAP, may not avail themselves of any of the protections or provisions of Chapter 34.  In addition to the above, the Board notes that because of his dates of service, the Veteran would not qualify for Chapter 34 benefits because this chapter specifically provides for educational assistance for veterans with service between January 31, 1955 and January 1, 1977.  See 38 U.S.C.A. § 3452.  Thus, any provisions under this Chapter are inapplicable to the Veteran as well, and would not lead him to eligibility as an incarcerated Veteran.

The Board acknowledges that the Veteran appears to be working towards obtaining a higher education and commends him for his efforts.  Unfortunately, due to his incarceration, and the goals and requirements of the VRAP, he is not eligible to receive VRAP benefits.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 512, 519 (1996).


ORDER

Entitlement to eligibility for VRAP benefits is denied.





____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


